 1   McGREGOR W. SCOTT
     United States Attorney
 2   LEE S. BICKLEY
     KELLI L. TAYLOR
 3   KEVIN C. KHASIGIAN
     Assistant U.S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:13-CR-00084-GEB
12                 Plaintiff,                         ORDER TO INCORPORATE MONEY
                                                      JUDGMENT ORDER INTO JUDGMENT
13          v.                                        IN A CRIMINAL CASE
14   RAJESHWAR SINGH, ET AL.,
15                 Defendants.
16

17

18          The Stipulation and Order for Money Judgment entered October 31, 2018, is hereby made final

19 as to defendant Rajeshwar Singh and shall be incorporated into the Judgment in a Criminal Case filed
20 November 16, 2018.

21          SO ORDERED.

22 Dated: November 16, 2018

23

24

25
26

27

28
                                                      1
29                                                              Order to Incorporate Money Judgment Order Into Judgment

30
